Citation Nr: 1111067	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral diabetic retinopathy with cataracts and glaucoma.

3.  Entitlement to service connection for a heat rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1983.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs Regional Office in Columbia, South Carolina.  

The Veteran failed to appear for a personal hearing scheduled before a traveling member of the Board on July 15, 2009 without explanation.

The Board was informed in February 2011 that the Veteran had died on January [redacted], 2010.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the issues on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issues in this case has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

The Board finds that this case is one in which the law is dispositive and that the issues on appeal must be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, the appeal as to the issues of service connection for bilateral hearing loss, bilateral diabetic retinopathy with cataracts and glaucoma, and a heat rash is dismissed.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claims brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).  


ORDER

This appeal as to the claims of service connection for bilateral hearing loss, bilateral diabetic retinopathy with cataracts and glaucoma, and a heat rash is dismissed without prejudice due to the death of the Veteran.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


